Amjad M. Khan
BROWN NERI SMITH & KHAN, LLP
11601 Wilshire Blvd., Ste. 2080
Los Angeles, CA 90025
T: (310) 593-9890
F: (310) 593-9980
amjad@bnsklaw.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re

LEHMAN BROTHERS HOLDINGS, INC.,                    Chapter 11
et al.,
              Debtors.                             Case No. 08-13555 (SCC)

                                                   Central Adversary
LEHMAN BROTHERS HOLDINGS, INC.,                    Docket No. 16-01019 (SCC)

                      Plaintiff,                   Adv. Proc. No. 18-01842-SCC
        -against-
                                                   DEFENDANT PMAC LENDING
PMAC LENDING SERVICES, INC.,                       SERVICES, INC.’S AND PMC
individually and as successor by merger to         BANCORP’S NOTICE OF PRO FORMA
PMC Bancorp, f/k/a Professional Mortgage           MOTIONS TO DISMISS AND
Corp., and as successor by merger to Reliant       TRANSFER VENUE
Mortgage Company, LLC, and PMC
BANCORP, f/k/a Professional Mortgage
Corp., individually, and RELIANT
MORTGAGE COMPANY, LLC,
individually,

                      Defendants.




                                               1
       PLEASE TAKE NOTICE that a hearing on the annexed pro forma Motion to Dismiss

and Motion to Transfer Venue will be held before the Honorable Shelly C. Chapman, United States

Bankruptcy Judgment, United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, Courtroom 623 (SCC), New York, NY, 10004, at a date and time to be

determined by the Court.


Dated: Los Angeles, California
       May 13, 2019                                       Respectfully submitted,


                                                   By:    /s/ Amjad M. Khan

                                                   BROWN NERI SMITH & KHAN, LLP
                                                   11601 Wilshire Blvd., Ste. 2080
                                                   Los Angeles, CA 90025
                                                   T: (310) 593-9890
                                                   amjad@bnsklaw.com

                                                   Attorneys for Defendants,
                                                   PMAC Lending Corp. and PMC Bancorp




                                              2
Amjad M. Khan
BROWN NERI SMITH & KHAN, LLP
11601 Wilshire Blvd., Ste. 2080
Los Angeles, CA 90025
T: (310) 593-9890
F: (310) 593-9980
amjad@bnsklaw.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re

LEHMAN BROTHERS HOLDINGS, INC.,                    Chapter 11
et al.,
              Debtors.                             Case No. 08-13555 (SCC)

                                                   Central Adversary
LEHMAN BROTHERS HOLDINGS, INC.,                    Docket No. 16-01019 (SCC)

                      Plaintiff,                   Adv. Proc. No. 18-01842-SCC
        -against-
                                                   DEFENDANT PMAC LENDING
PMAC LENDING SERVICES, INC.,                       SERVICES, INC.’S AND PMC
individually and as successor by merger to         BANCORP’S PRO FORMA MOTIONS
PMC Bancorp, f/k/a Professional Mortgage           TO DISMISS AND TRANSFER VENUE
Corp., and as successor by merger to Reliant
Mortgage Company, LLC, and PMC
BANCORP, f/k/a Professional Mortgage
Corp., individually, and RELIANT
MORTGAGE COMPANY, LLC,
individually,

                      Defendants.




                                               1
       Defendants PMAC Lending Corp. (“PMAC”) and PMC Bancorp (“PMC”), pursuant to

Section II.B of the Amended Case Management Order (Adv. Proc. No. 16-01019, ECF No.

825), hereby move pro forma for (1) an Order under Fed. R. Civ. P. 12(b)(1) and (3) dismissing

Lehman Brothers Holdings Inc.’s (“LBHI”) Complaint (Adv. Proc. No. 18-01842, ECF No. 1,

hereinafter the “RMBS Complaint”) for lack of subject matter jurisdiction and improper venue;

and (2) in the alternative, an order pursuant to 28 U.S.C. § 1404 transferring venue to the U.S.

District Court for the Central District of California, or in the alternative, U.S. District Court for

the District of Delaware.

       In relevant part, the Amended Case Management Order states that, “[w]ithout waiving

any rights or objections to subject matter jurisdiction, venue, or personal jurisdiction, any

Defendant that filed a Rule 12 motion to dismiss in connection with the GSE Claims (either on a

collective, omnibus, or individual basis), which motion was denied, and seeks to file a motion

seeking the same relief with respect to RMBS Claims in connection with a Supplemental or

Additional Complaint, and wishes to preserve its rights without submitting the identical brief

and exhibits, and without requiring the Bankruptcy Court to immediately rule on its motion,

may file a pro forma motion without leave of Court (and without a pre-motion conference)

which states the relief sought and explains that it seeks the relief on the same basis on which it

sought relief in its earlier motion.” (Adv. Proc. No. 16-01019, ECF No. 825 at 4).

       On December 29, 2016, LBHI filed a second amended adversary complaint against

PMAC and PMC alleging a claim for contractual indemnification arising out of or related to

LBHI’s bankruptcy settlements with the Federal Home Loan Mortgage Corporation (“Freddie

Mac”) and the Federal National Mortgage Association (“Fannie Mae”) (hereinafter the “GSE

Complaint”). (Adv. Proc. No. 16-01353, ECF No. 1). On March 31, 2017, PMAC and PMC




                                                   2
joined an omnibus motion to dismiss those claims pursuant to Fed. R. Civ. P. 12(b)(1) and (3),

on the grounds of lack of subject matter jurisdiction and improper venue. (Adv. Proc. No. 16-

01353, ECF No. 14). On August 13, 2018, the Court issued an order denying the motion on both

grounds. (Adv. Proc. No. 16-01353, ECF No. 26). On September 17, 2018, PMAC and PMC

joined in the appeal.

       On May 8, 2019, the District Court denied leave to appeal on a consolidated docket.

(See Case No. 1:18-CV-08986, ECF No. 54). PMAC and PMC now move for (1) an order

dismissing the RMBS Complaint for lack of subject matter jurisdiction and improper venue, and

(2) in the alternative, an order transferring venue to the U.S. District Court for the Central

District of California, or in the alternative, U.S. District Court for the District of Delaware.

       PMAC and PMC move for this relief on the same grounds and facts set forth in

connection with the Omnibus Motion to Dismiss (Adv. Proc. No. 16-01353, ECF No. 14).

PMAC and PMC understand that the Court is likely to deny theses motions for the same reasons

set forth in its orders denying PMAC and PMC’s prior motions. However, in order to fully

preserve its rights with respect to the RMBS Complaint without burdening the Court with

identical briefing and exhibits, PMAC and PMC submit this pro forma motion for the same

relief it sought in its prior motions, and seeks the relief on the same legal and factual basis on

which it sought relief in its earlier motions.

///

///

///




                                                  3
Dated: Los Angeles, California
       May 13, 2019                  Respectfully submitted,


                                     By:    /s/ Amjad M. Khan

                                     BROWN NERI SMITH & KHAN, LLP
                                     11601 Wilshire Blvd., Ste. 2080
                                     Los Angeles, CA 90025
                                     T: (310) 593-9890
                                     amjad@bnsklaw.com

                                     Attorneys for Defendants,
                                     PMAC Lending Corp. and PMC Bancorp




                                 4
                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing to be served

electronically via the CM/ECF system this 13th day of May, 2019 upon all counsel of record.

                                                    /s/ Amjad M. Khan
                                                      Amjad M. Khan

                                                     BROWN NERI SMITH & KHAN, LLP
                                                     11601 Wilshire Blvd., Ste. 2080
                                                     Los Angeles, CA 90025
                                                     T: (310) 593-9890
                                                     amjad@bnsklaw.com
